Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 30 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 31.
My dear wife.
Ghent 30. August 1814.

Your Letter of the 2d. instt. addressed directly to me at the Hotel des Pays-Bas, came safely to hand on Saturday the 27th: It had therefore been 25 days on the road, and further confirmed the opinion that the Post is somewhere transmitted only once a week; and that the Post that starts on Saturdays is the one that goes through without being stopp’d—I should therefore from the commencement of the ensuing Month write you only once a week, if I had the prospect of remaining here; but we shall all have evacuated this place by the 15th.—We are in hourly expectation of receiving the reply of the British Plenipotentiaries to our Note in answer to theirs, and we already know that it will contain a refusal to continue the Negotiation. I have not yet ultimately fixed either the manner of my return to St: Petersburg, whether by Land or by Water, or if by Land the Road by which I shall travel—I wrote yesterday to Antwerp, enquiring if there is any vessel there bound to Cronstadt, and to sail between the 10th: and the 20th: in which I could take my passage—I cannot myself go sooner than the 10th—after the 20th. I should not like to go, and have to encounter again the Baltic and the Gulph of Finland in October.—If there should be no such opportunity, I shall as the Sailors say, take my land tacks on board, and trudge it through Germany—I have had no small temptation to go round by the way of Paris, which is only 36 hours distance from me; but I am not making the tour of Europe for my pleasure, nor to see the world, and what has Paris to shew that would compensate me for a detention of three days longer from my Queen of flowers? If I lengthen the journey upon my return, it will assuredly not be for amusement, or to gratify my personal curiosity.
You have at last informed me for what Port Mr Smith and his family embarked, and it has added much to my perplexity concerning them—I suppose he must have intended to go immediately from Hull over to the Texel, but he will be too late either for the John Adams or the Neptune—The former of these Vessels was ready to sail, and Mr Dallas was on board of her the 25th. but she was still wind-bound on the 27th. and there was no appearance of Mr Smith.—The Letter I had written him on the supposition that he might be there, Mr Dallas gave to the consular Agent Mr Hoogland—If there should be no opportunity of going from Hull to the Texel, I see no course for them but to go by Land to Harwich and come over to Helvoetsluys in the Packet; but they will not be in time for the Neptune—Messrs: Bayard, Clay and Gallatin will order her to Brest immediately after we shall receive the final answer from the British Mission—They expect she will be there, ready to receive them by the first of October, but I think it will be later—If Mr Smith misses the Neptune, I know not how they will get home, and if he determines to go back to St: Petersburg they must return, as they came, by Water.—There may be another chance for them to go to America by the Chauncey, which vessel we expect every day at Ostend or Antwerp—Her Cartel from the British Admiralty was sent to the Captain at Gothenburg, about the 20th: and she must have sailed from that place before this—But I think that sooner than go in her, they will prefer returning to Russia—I am almost as much concerned about Martha, as about them.
We are here making our respective domestic arrangements for our departure—The first Month of our contract for the house in which we live closes this day—As we shall pass only a few days of the second in Ghent, we have agreed with our Landlord to pay him at an advance price, but only for half the Month—Some of us will be gone probably within this day week—I calculate upon starting about the 10th: of September—You will of course on receiving this cease to address any more letters to me at this place, if you will not have already ceased on receiving my last Letters—If I conclude to return by Land, I expect to pass through Dresden, and may reach there about the time that a Letter from you in answer to this, may come so far.—You can either address the Letter to me “Poste restante, à Dresde,” or ask some of our friends at St. Petersburg, to enclose your Letter, under cover to one of their Correspondents there, to be delivered to me, on my arrival.
We dined last Saturday with the British Plenipotentiaries, and were entertained as courteously as was to be expected—There was no other company but ourselves—Mrs: Goulburn was the only Lady present, and was agreeable; or to speak more properly, very studious not to give offence—I thought her handsomer, than I had, the day we had dined at the Intendant’s.—There was a sufficient labour of attention to us, to shew that they all meant to be well-bred, but the success was not always equal to the effort—By some unaccountable singularity, all the little occasional asperities that have occurred in our intercourse with the other party have been between the Chevalier, and the Doctors Commons Lawyer—This personage, had pretensions to Wit, and wishes to pass himself off for a sayer of good things—The Chevalier, who is a sportsman, was speaking of a fowling piece on a new construction, price 50 Guineas, which was primed with one grain of fulminating powder—The Doctor thought that no fowling piece could be good for any-thing, that cost more than 5 Guineas—He hinted to the Chevalier that his 50 guinea musket was gimcrack—a philosophical whimsey, better for shooting a problem than a partridge—and he was as liberal of his sarcasms upon philosophy, as he could have been, if delivering a dissertation upon gun-boats and dry docks—The choice of the person, upon whom this blunderbuss of Law, discharged its volley of ridicule against philosophy, diverted us all, and you may judge how much it delighted our colleague of the Treasury—The Chevalier pronounces our name-sake to be a man of no breeding.
On Thursday, the Intendant and his family, the Mayor, and the Meulemeester family, are to dine with us; we have not invited the British party, because we expect that our intercourse with them, will cease, before that day—I am sorry for the circumstance, on account of Mrs Goulburn, to whom I should have been glad to shew civility. The Society will be mixed, the Intendant and the Mayor, with their connections being of the nobility, and the others only of the “haut commerce”—They form separate classes here, as well as in other parts of Europe; but we have settled it that we can with propriety invite them all together.
You cannot receive this Letter untill after the beginning of September Russian Style, before which you must have made your arrangements with respect to a house—I hope you have found a smaller, and less expensive place of abode than that of Strugoffshikoff, and particularly one more agreeable to yourself—I should still prefer Apartments by the Month, having a strong hope that the next Winter will at all Events be our last in Russia.
Your purchase of a new Carriage has certainly given me no pain, but the Postscript of your last Letter mentioning that Charles was unwell, and not at school has caused me some uneasiness. You know how the state of his health affects me, when we are together—distance does not diminish my anxiety.—God grant that your next Letter may relieve my mind!
The English Newspapers are filled with the preparations for Lord Hill’s Expedition to America—Ten thousand Men had arrived at Halifax and in the St: Lawrence on the 1st: of August—There must be at least ten thousand more going out now.—In the mean time American Privateers are swarming in the Irish Channel, and the Captain of one of them last week sent a present of some New-York, Papers, with his Compliments to the Gentlemen of the reading Rooms at Bristol.
Adieu my dear Louisa—Love to Charles—May God prosper the righteous Cause!

A.